    Case 2:17-cr-00201-LMA-DMD Document 1047 Filed 07/20/20 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 17-201

CHUKWUDI OFOMATA                                                            SECTION I


                               ORDER & REASONS

      Before the Court is defendant Chukwudi Ofomata’s (“Ofomata”) motion1 to

dismiss count three of the second superseding indictment. For the following reasons,

the motion is denied.

                                           I.

      On August 31, 2018, the government filed its notice of intent to seek the death

penalty against Ofomata.2 The notice of intent states that the government “believes

the circumstances of the offenses charged in Count 3 of the Superseding Indictment

are such that in the event of a conviction, a sentence of death is justified . . . , and

that [the government] will seek the sentence of death for this offense.”3

      Count three alleges that Ofomata and his co-defendants,

      aiding and abetting each other, did knowingly use, carry, brandish, and
      discharge firearms during and in relation to crimes of violence for which


1 R. Doc. No. 850.
2 See generally R. Doc. No. 149. The government also filed notices of intent to seek
the death penalty with respect to two of Ofomata’s co-defendants, Curtis Johnson, Jr.
(“Johnson”), see R. Doc. No. 148, and Lilbear George (“George”). See R. Doc. No 147.
The government filed an amended notice of intent to seek the death penalty as to
George on June 19, 2019, see R. Doc. No. 147, and a second amended notice of intent
to seek the death penalty as to George on July 1, 2019. See R. Doc. Nos. 393 & 409.
3 R. Doc. No. 149, at 1.
    Case 2:17-cr-00201-LMA-DMD Document 1047 Filed 07/20/20 Page 2 of 7



      they may be prosecuted in a court of the United States, that is, violations
      of Title 18, United States Code, Sections 1951(a) and 2, as set forth in
      Count 2 of this Second Superseding Indictment, in violation of Title 18,
      United States Code, Sections 924(c)(1)(A) and 2, and in the course
      thereof caused the death of Hector Trochez through the use of firearms,
      and the killing is murder as defined in Title 18, United States Code,
      Section 1111, in that the murder was committed in perpetration of a
      robbery affecting commerce; all in violation of Title 18, United States
      Code, Sections 924(c), 924(j)(1), and 2.4

In relevant part, § 924(c) sets forth the penalties for using or carrying a firearm

during and in relation to a crime of violence. 18 U.S.C. § 924(c)(1). The crime of

violence alleged and referenced in count three is Hobbs Act robbery, which is charged

in count two.5

      For the purposes of § 924(c)(3), a “crime of violence” is defined by what is

commonly referred to as the “elements clause.” See United States v. Davis, 139 S.

Ct. 2319, 2324 (2019) (holding that the definition of a crime of violence offered in §

924(c)(3)(B) was unconstitutionally vague but leaving untouched § 924(c)(3)(A)).

The elements clause provides that a “crime of violence” is any felony offense that

“has as an element the use, attempted use, or threatened use of physical force




4 R. Doc. No. 237, at 3. Because defendant Jasmine Theophile was only charged in
count four of the second superseding indictment, which is not at issue in this order,
the Court’s reference herein to “the defendants” is to defendants Robert Brumfield,
III, Jeremy Esteves, George, Johnson, and Ofomata.

Additionally, although the second superseding indictment charges the defendants
with using, carrying, brandishing, and discharging firearms during and in relation to
“crimes of violence,” R. Doc. No. 237, at 3, this appears to be a typographical error:
only one crime—Hobbs Act robbery—serves as the predicate offense for the § 924(c)
charge.
5 See R. Doc. No. 237, at 2–3.



                                           2
    Case 2:17-cr-00201-LMA-DMD Document 1047 Filed 07/20/20 Page 3 of 7



against the person or property of another.”6 § 924(c)(3)(A). To determine whether a

crime is a “crime of violence” under § 924(c)(3)(A), courts take a “categorical

approach, looking only to the statutory definitions—i.e., the elements—of a

defendant’s offense, and not to the particular facts underlying the convictions.”

United States v. Buck, 847 F.3d 267, 274 (5th Cir. 2017).

      Section 924(j)(1) provides that if, during the course of violating § 924(c), by

committing a crime of violence, a defendant causes the death of a person through

the use of a firearm, and the killing is murder as defined by 18 U.S.C. § 1111, the

defendant may be punished by death.7 18 U.S.C. § 924(j)(1).

      The crime of violence alleged and referenced in count three is Hobbs Act

robbery.8 The Hobbs Act, 18 U.S.C. § 1951, provides:

      Whoever in any way or degree obstructs, delays, or affects commerce or
      the movement of any article or commodity in commerce, by robbery or
      extortion or attempts or conspires so to do, or commits or threatens
      physical violence to any person or property in furtherance of a plan or
      purpose to do anything in violation of this section shall be fined under
      this title or imprisoned not more than twenty years, or both.

18 U.S.C. § 1951(a). The term “robbery” is defined therein as:

      the unlawful taking or obtaining of personal property from the person
      or in the presence of another, against his will, by means of actual or
      threatened force, or violence, or fear of injury, immediate or future, to
      his person or property, or property in his custody or possession, or the


6 The second definition, commonly called the “residual clause,” covers any felony
offense “that by its nature, involves a substantial risk that physical force against the
person or property of another may be used in the course of committing the offense.”
§ 924(c)(3)(B). See United States v. Reece, 938 F.3d 630, 632 (5th Cir. 2019), as
revised (Sept. 30, 2019) (discussing Davis, 139 S. Ct.).
7 18 U.S.C. § 1111 defines “murder” as “the unlawful killing of a human being with

malice aforethought.”
8 See R. Doc. No. 237, at 2–3.



                                           3
     Case 2:17-cr-00201-LMA-DMD Document 1047 Filed 07/20/20 Page 4 of 7



       person or property of a relative or member of his family or of anyone in
       his company at the time of the taking or obtaining.

18 U.S.C. § 1951(b)(1). Ofomata now moves to dismiss count three on the grounds

that a Hobbs Act robbery does not constitute a crime of violence under 18 U.S.C. §

924(c)(3).9

                                          II.

       Ofomata presents two arguments as to why Hobbs Act robbery cannot serve as

the predicate offense for a crime of violence in count three. First, Ofomata argues

that because a Hobbs Act robbery potentially encompasses a robbery where the victim

was placed in “fear of injury” but no violence was used upon him or her, Hobbs Act

robbery cannot categorically be a crime of violence.10 Second, Ofomata argues that

the use of a weapon “cannot be considered” when determining whether a Hobbs Act

robbery is categorically—that is, “in the abstract”—a crime of violence.11

       Ofomata concedes that Fifth Circuit precedent recognizes Hobbs Act robbery

to be a crime of violence.12 But he points to Fifth Circuit caselaw that distinguishes

between threatened harm and a defendant’s threatened use of force. See United

States v. Cruz-Rodriquez, 625 F.3d 274, 276–77 (5th Cir. 2010) (holding that making

a criminal threat was not a crime of violence under an immigration statute); United

States v. Ortiz-Gomez, 562 F.3d 683, 687 (5th Cir. 2009) (holding that a Pennsylvania

terroristic-threat offense statute was not a crime of violence). The Fifth Circuit’s



9 R. Doc. No. 850-1, at 1.
10 Id. at 2–3 (citing United States v. Smith, 66 F.3d 319 (5th Cir. 1995) (per curiam)).
11 Id. at 3.
12 R. Doc No. 850-1, at 2 n.1.



                                           4
     Case 2:17-cr-00201-LMA-DMD Document 1047 Filed 07/20/20 Page 5 of 7



recognition of this distinction in those cases, he asserts, shows that including Hobbs

Act robbery as a crime of violence under § 924(c)(3)(A) would sweep in too much.

      The government counters that “[t]he fact that a Hobbs Act Robbery can be

committed in different ways, with or without a firearm is irrelevant.”13 Significant,

instead, the government notes, is that “[t]he Fifth Circuit has exhaustively addressed

this issue and ruled that a Hobbs Act Robbery is in fact a crime of violence.”14

      Ofomata’s arguments are unavailing. As the Court previously explained in its

order and reasons denying George’s motion to dismiss count three of the second

superseding indictment,15 and as the government states,16 the Fifth Circuit has

expressly held that Hobbs Act robbery is a “crime of violence” that falls within the

ambit of § 924(c)(3)’s elements clause. See Buck, 847 F.3d at 275 (upholding a district

court ruling that Hobbs Act robbery is a crime of violence under § 924(c)(3)(A)); United

States v. Davis, 903 F.3d 483 (5th Cir. 2018), aff’d in part, vacated in part, remanded

on other grounds, 139 S. Ct. 2319 (2019) (same); United States v. Curtis, 755 F. App’x

435, 436 (5th Cir. 2019) (same); United States v. Bell, 680 F. App’x 329, 330 (5th Cir.

2017) (same).

      Indeed, the Fifth Circuit has declined to consider Ofomata’s general argument

in light of its previous holdings, stating:

      The first question is whether Dimaya affects Defendants’ convictions on
      Count Seven for illegally using or carrying a firearm in relation to a
      crime of violence, that is, Hobbs Act robbery. See 18 U.S.C. § 924(c). The


13 R. Doc. No. 937, at 2.
14 Id.
15 R. Doc. No. 244.
16 R. Doc. No. 937, at 3–4.



                                              5
       Case 2:17-cr-00201-LMA-DMD Document 1047 Filed 07/20/20 Page 6 of 7



         conviction depends on whether Hobbs Act robbery is a “crime of
         violence[.]” . . . Defendants urge us to extend Dimaya to reconsider our
         precedent on this question. In United States v. Buck, we held that “[i]t
         was not error—plain or otherwise—” to classify Hobbs Act robbery as a
         crime of violence under the § 924(c) elements clause, citing cases in the
         Second, Third, Eighth, Ninth, and Eleventh Circuits. 847 F.3d 267, 274–
         75 (5th Cir.), cert. denied, . . . 138 S. Ct. 149 . . . (2017). Nonetheless,
         Defendants argue that Hobbs Act robbery can be committed without the
         use, attempted use, or threatened use of physical force, because “fear of
         injury” is included in the definition of robbery. . . .

         We decline to extend Dimaya’s holding that far. . . . Dimaya only
         addressed, and invalidated, a residual clause mirroring the residual
         clause in § 924(c); it did not address the elements clause. Whatever
         arguments may be made opposing Hobbs Act robbery’s inclusion under
         the elements clause as a crime of violence, Dimaya has not affected
         them, and therefore, they are foreclosed to us in light of Buck.

Davis, 903 F.3d at 484–85; see also United States v. Bowens, 907 F.3d 347, 353–54

(5th Cir. 2018) (“We have reiterated Buck in at least five cases. Accordingly, we reject

[the defendant’s] contention that Hobbs Act robbery fails to qualify as a [crime of

violence] predicate.”).

         Furthermore, Ofomata’s concerns about the alleged utilization of a weapon

influencing whether Hobbs Act robbery is considered a crime of violence are

inapposite.17 The use of a weapon is no part of the Fifth Circuit’s reasoning in

concluding that Hobbs Act robbery is a crime of violence for purposes of § 924(c)(3)(A).

See, e.g., Buck, 847 F.3d at 274–75. Ofomata’s arguments to strike count three,

therefore, fail.

                                             III.

         Accordingly,



17   See R. Doc. No. 850-1, at 3.

                                              6
    Case 2:17-cr-00201-LMA-DMD Document 1047 Filed 07/20/20 Page 7 of 7



     IT IS ORDERED that Ofomata’s motion to dismiss count three of the second

superseding indictment is DENIED.

     New Orleans, Louisiana, July 20, 2020.



                                    _______________________________________
                                            LANCE M. AFRICK
                                    UNITED STATES DISTRICT JUDGE




                                      7
